GRIER, Circuit Justice.
This court has said that statutes conferring such doubtful and important powers on county or city officers as have here been exercised, should express the intention of the legislature “in clear and unambiguous terms.” We do not intend to retract the assertion, and if the only question before the jury had been whether these powers were vested in these commissioners in terms such as we have declared they ought, in all c-ases, to be given in, we might well have instructed them, that such was not the case. But it does not follow as a consequence of what we have *494declared to be tne proper sort of language in which to *'est such powers, that courts and juries must treat the legislation as a nullity, which is not conformable to our rule. I am sorry to say that too many of the acts of the Pennsylvania legislature granting powers most dangerous to individuals and the rights of property, cannot bear this test. As an excuse for this criminal negligence in those entrusted by the people with the exercise of this sovereign function, it is said, that all these acts of assembly are drawn up by the persons known as outside or lobby members, who are employed for “a consideration” to solicit legislation by which speculators may advance their interests at the expense of the community. Be the reason what it may, we can only say that the persons who have drawn many of the statutes about railroad subscriptions lately brought to our notice, have exhibited an astonishing obliquity of genius in their selection of the terms used to express the intention-of the legislature. I will not say that it was the deliberate intention of these scribes to make the legislature speak in such ambiguotis terms, that they might be used to give credit and currency to certain securities by one interpretation, and by another to disown the bond and defraud the community. In the case of the bonds issued by the city of Pittsburg to the Allegheny Valley Railroad, such has been the result. But in this case, the meaning of the legislature has not been so absolutely obscured by ingenious generalities of expression. Though not expressed in “clear and unambiguous language,” this act is sufficiently capable of the construction that “the commissioners or a majority of them, are authorized to pledge the faith of the county by bonds drawn in the best approved forms to give them value in the money market, to such an amount, not exceeding $100,000, as the grand jury of the county may approve or direct;” and to provide for the payment of principal and interest of the same by taxation. And this interpretation we think it reasonable to give to it in the circumstances of this case.
II. As respects the report of the grand jury. It cannot be denied that this report has been drawn by some .blundering scribe who perhaps did not take the trouble to look at the statute under which he was acting. But if it requires charitable criticism to support the intention of tne legislature, how much more should it be extended to the acts of a grand jury! While the report fixes no amount, it yet recommends a subscription in conformity to the act of assembly. If the commissioners have not yet subscribed to the full amount of $100,000, they can so far as the report gives them authority. If, indeed, this were an application to enjoin or suppress the issue of these bonds, I would say—(i.) As respects the language of the act of assembly, that we would be satisfied with nothing short of direct terms (which it would have been as easy to use as those that are used), and that we would not infer these great and dangerous powers from circumlocution and vague terms; and (ii.) as respects the grand jury’s report, that it was insufficient, because it does not in “clear terms” fix and determine the amount. If any citizen of Beaver county had chosen to dispute the construction assumed by the commissioners both of the statute and of the report, the courts were open. He could have asked for an injunction and we would have granted it. But now, when all parties have given their construction to the act, and it can by its terms be made to include the power, the court will not exercise astutia to give it a stringent interpretation in order to enable a county to disown its obligations after having, received their value. New trial refused.